DETAILED ACTION
This is in response to the Patent Application filed 1/14/2021 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A telephone call was made to Travis Howell on 3/18/2022 to elect a single species of the various embodiments of the “particle separator” illustrated in Figures 4-12. Applicant provisionally elected the structure shown in Figure 8, with traverse. The traversal is on the ground(s) that no search burden exists between the species. After conducting the search, Applicant’s argument is found persuasive and the election requirement is hereby withdrawn. Claims 1-20 are examined.

Specification
The disclosure is objected to because of the following informalities: 
“of the 48A” (Page 21, lines 25 and 27) is believed to be in error for - - of the tiles 48A - -; and
“the upstream end wall structure 244” (Page 23, lines 14 and 16) is believed to be in error for - - the upstream end wall structure 144 - -.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “particle separator is triangular in cross-section” (Claim 2), the “effusion cooling apertures is arranged perpendicularly to the first surface” (Claim 11) and No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “241B” has been used to designate both surfaces of outer wall structure shown in Figure 11 and reference character “43” has been used to designate both an outlet 43 and the second surface 43 described on Page 17 of the specification.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “A” (Figure 4), “F” (Figures 4-7), “t” (Figure 4), “α” (Figures 4-5 and 8), “β” (Figures 4-5), “186” (Figure 8), “190” (Figure 8), “194” (Figure 8), “188” (Figure 8), and “259” (Figure 11).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “second surface 243A” described on Page 24 of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-19 are objected to because of the following informalities:
“A combustion chamber” (Claim 2, line 1; Claim 3, line 1; Claim 4, line 1; Claim 5, line 1; Claim 6, line 1; Claim 7, line 1; Claim 8, line 1; Claim 9, line 1; Claim 10, line 1; Claim 11, line 1; Claim 12, line 1; Claim 13, line 1; Claim 14, line 1; Claim 15, line 1; Claim 16, line 1; Claim 17, line 1; Claim 18, line 1; and Claim 19, line 1) is believed to be in error for - - The combustion chamber - - ;

“the diameter” (Claim 4, line 2; Claim 7, line 2; Claim 8, line 2; and Claim 9, line 2) is believed to be in error for - - a diameter - -;
“as claimed in claim 3 wherein” (Claim 6, line 1) is believed to be in error for - - as claimed in claim 3, wherein - -;
“the curved second surface” (Claim 6, lines 3-4) is believed to be in error for - - the second curved surface - -; and
“the particle separator (84)” (Claim 14, lines 2-3) is believed to be in error for - - the particle separator - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-9, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 4-6, 8-9, and 15 are rejected for the same reason above based on their dependency to claim 3.
Regarding claim 6, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 8-9 are rejected for the same reason above based on their dependency to claim 6.
Regarding claim 14, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2013/0205793).
Regarding Independent Claim 1, Xu teaches (Figures 1-8) a combustion chamber (within 14; see Figure 1) comprising a wall (102; see Paragraph 0058) at least partially defining a combustion zone (at flow H), the wall (102) having an upstream end (the end at the left side of Figures 2C-3C) and a downstream end (the end at the right side of Figures 2C-3C), the wall (102) having a first surface (106) facing away from (see Figures 3A-3C) the combustion zone (at H) and a second surface (108) facing (see Figures 3A-3C) the combustion zone (at H), the wall (102) having at least one effusion cooling aperture (hole 104) extending there-through from the first surface (106) to the second surface (108), the effusion cooling aperture (hole 104) having an inlet (114) in the first surface (106) and an outlet (116) in the second surface (108), the first surface (106) having a particle separator (107) at least partially located 

    PNG
    media_image1.png
    508
    1000
    media_image1.png
    Greyscale

Regarding Claim 3, Xu teaches the invention as claimed and as discussed above. Xu further teaches (Figures 1-8) wherein the particle separator (107) has a first portion (annotated below) adjacent the distal end (annotated above), a second portion (annotated below) adjacent the proximal end (annotated above) and a third portion (annotated below) between the first portion (annotated below) and the second portion (annotated below).

    PNG
    media_image2.png
    521
    1103
    media_image2.png
    Greyscale

Regarding Claim 17, Xu teaches the invention as claimed and as discussed above. Xu further teaches (Figures 1-8) wherein the inlet (114) of the effusion cooling aperture (104) in the first surface (106) is circular (see Paragraph 0060 and Figures 4A, 4B, 5B, 6A, 7B).
Regarding Claim 18, Xu teaches the invention as claimed and as discussed above. Xu further teaches (Figures 1-8) wherein the wall (102) has a plurality of effusion cooling apertures (holes 104; see Figures 2C-3C), the first surface (106) of the wall (102) has a plurality of particle separators (107; bumps are aligned with impingement holes 82; see Figures 2C-3C), each particle separator (107) is located at least partially upstream of (due to their alignment with impingement holes 82; see Figures 2C-3C) the inlet (114) of a respective one of a plurality of effusion cooling apertures (holes 104).
Regarding Independent Claim 20, Xu teaches (Figures 1-8) a gas turbine engine (10) for an aircraft (see Paragraph 0007 and Figure 1) comprising:
an engine core (see Paragraph 0031 and Figure 1) comprising a turbine (34), a compressor (32), a combustion chamber (within 14) and a core shaft (40) connecting the turbine (16) to the compressor (12);
a fan (26) located upstream of the engine core (see Paragraph 0031 and Figure 1), the fan (26) comprising a plurality of fan blades (see Figure 1 and Paragraph 0032); and
	wherein the combustion chamber (within 14) comprises a wall (102; see Paragraph 0058) at least partially defining a combustion zone (at flow H), the wall (102) having an upstream end (the end at the left side of Figures 2C-3C) and a downstream end (the end at the right side of Figures 2C-3C), the wall (102) .

Claims 1, 3-4, 6, 10, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunel et al. (US 2019/0353351).
Regarding Independent Claim 1, Bunel teaches (Figures 1-10) a combustion chamber (1) comprising a wall (3) at least partially defining a combustion zone (between 3 and 4; see Figure 1), the wall (3) having an upstream end (at the left side of Figure 1) and a downstream end (at the right side of Figure 1), the wall (3) having a first surface (25) facing away from (see Figures 1-4) the combustion zone (between 3 and 4) and a second surface (17; see Figures 1-3) facing the combustion zone (between 3 and 4), the wall (3) having at least one effusion cooling aperture (24 or 41) extending there-through (see Figures 3-4) from the first surface (25) to the second surface (17), the effusion cooling aperture (24 or 41) having an inlet (see Figures 3-7) in the first surface (25) and an outlet (see Figures 3-7) in the second surface (17), the first surface (25) having a particle separator (34) at least partially located upstream of 

    PNG
    media_image3.png
    480
    1129
    media_image3.png
    Greyscale



Regarding Claim 3, Bunel teaches the invention as claimed and as discussed above. Bunel further teaches (Figures 1-10) wherein the particle separator (34) has a first portion (annotated below) adjacent the distal end (annotated above), a second portion (annotated below) adjacent the proximal end (annotated above) and a third portion (annotated below) between the first portion (annotated below) and the second portion (annotated below); optionally wherein the third portion (annotated below) increases in height at a constant rate (see Figure 7) between the first portion (annotated below) and the maximum height (annotated above); and optionally wherein the maximum height (annotated above) is at the 

    PNG
    media_image4.png
    478
    355
    media_image4.png
    Greyscale

Regarding Claim 4, Bunel teaches the invention as claimed and as discussed above. Bunel further teaches (Figures 1-10) wherein the first portion (annotated above) has a curved surface (see Figure 7) from the first surface (25) of the wall (3) to the third portion (annotated above), the third portion (annotated above) having a linear surface (see Figure 7).
Regarding Claim 6, 
Regarding Claim 10, Bunel teaches the invention as claimed and as discussed above. Bunel further teaches (Figures 1-10) wherein the effusion cooling aperture (24, 41) has a diameter of 0.3 to 1.0mm (see Paragraph 0039).
Regarding Claim 12, Bunel teaches the invention as claimed and as discussed above. Bunel further teaches (Figures 1-10) wherein the effusion cooling aperture (24, 41) is arranged at an angle of 20 degrees to 50 degrees to the first surface (see Paragraph 0040 and Figure 7).
Regarding Claim 14, Bunel teaches the invention as claimed and as discussed above. Bunel further teaches (Figures 1-10) wherein the proximal end (annotated above) of the particle separator (34) curves around (see Figures 4-9) the effusion cooling aperture (41); and optionally wherein the particle separator (34) has a part annular base (see Figures 4 and 8-9).
Regarding Claim 15, Bunel teaches the invention as claimed and as discussed above. Bunel further teaches (Figures 1-10) wherein the first portion (annotated above) has a curved surface (see Figures 6-7) from the first surface (25) of the wall (3) to the third portion (annotated above), the third portion (annotated above) has a frusto-conical surface (see Figures 6-9).
Regarding Claim 16, Bunel teaches the invention as claimed and as discussed above. Bunel further teaches (Figures 1-10) wherein the particle separator (34) overhangs (see Figures 6-7) the inlet (see annotation above) of the effusion cooling aperture (41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0205793) in view of Pritchard et al. (US 2021/0025591).
Regarding Claim 2, Xu teaches the invention as claimed and as discussed above. Xu does not teach wherein the particle separator is triangular in cross-section.
Pritchard teaches (Figures 1-8) the use of particle separators (at 810, 808) which can extend above the cold side (see Paragraph 0080) with a cross-section that is triangular (see Figures 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include the cross-sectional shape of the particle separator to be triangular, as taught by Pritchard, in order to maximize cooling while minimizing or eliminating particle deposits (see Paragraph 0080 of Pritchard).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0205793) in view of Cunha et al. (US 2016/0238249).
Regarding Claim 4, Xu teaches the invention as claimed and as discussed above. Xu does not teach wherein the first portion has a curved surface from the first surface of the wall to the third portion, the third portion having a linear surface.
Cunha teaches (Figures 1-11) wherein the first portion (annotated below) has a curved surface (see Figure 10 and annotation below) from the first surface (the surface of panel 108 facing 80; see Figure 10) of the wall (108) to the third portion (annotated below), the third portion (annotated below) having a linear surface (see Figure 10 and annotation below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include the first portion having a curved surface from the first surface of the wall to the third portion, the third portion having a linear surface, as taught by Cunha, since it has been held the variations in shape were a matter of choice and only involves routine skill in the art. See In re Dailey, 357 F.2d 669, 149 USPQ (CCPA 1966).

    PNG
    media_image5.png
    784
    1000
    media_image5.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0205793) in view of Adiutori et al. (US 5,353,865).
Regarding Claim 7, Xu teaches the invention as claimed and as discussed above. Xu does not teach wherein the maximum height of the particle separator is equal to or greater than the diameter of the effusion cooling aperture.
Adiutori does not teach that the maximum height of the particle separator is equal to or greater than the diameter of the effusion cooling aperture. Adiutori does, however, teach (Column 5, lines 31-52) that the height can be sized according to the formula from Equation 1, which gives a maximum height of the protrusion based on thermal conductivity and the heat transfer coefficient. Therefore, the height of the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the maximum height decreases convective thermal resistance through the component. 
Therefore, since the general conditions of the claim, i.e. that the height of the protrusion is to be maximized to decrease convective thermal resistance, were taught in the prior art by Adiutori, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the height of the protrusion, as taught by Adiutori, that will decrease the resistance to heat transfer. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bunel et al. (US 2019/0353351).
Regarding Claim 5, Bunel teaches the invention as claimed and as discussed above. Bunel schematically shows (Figures 6-7) wherein the curved surface (see annotation above) of the first portion (annotated above) is an arc of a circle (see Figures 6-7). Bunel appears to illustrate, but does not explicitly state, that the arc of the circle (see Figures 6-7) has a radius of four to twelve times the diameter of the effusion cooling aperture (41). 
However, it is noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that an arc of the circle having a radius of four to twelve times the diameter of the effusion cooling aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure shown in Bunel. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 8, Bunel teaches the invention as claimed and as discussed above. Bunel schematically shows (Figures 6-7) wherein the first curved surface (see annotation above) is an arc of a circle (see Figures 6-7). Bunel appears to illustrate, but does not explicitly state, that the arc of the circle (see Figures 6-7) has a radius of one tenth of the diameter of the effusion cooling aperture (41). 
However, it is noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that an arc of the circle having a radius of one tenth of the diameter of the effusion cooling aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure shown in Bunel. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 9, Bunel teaches the invention as claimed and as discussed above. Bunel schematically shows (Figures 6-7) wherein the second curved surface (see annotation above) is an arc of a circle (see Figures 6-7). Bunel appears to illustrate, but does not explicitly state, that the arc of the circle (see Figures 6-7) has a radius of three tenths to twelve tenths of the diameter of the effusion cooling aperture (41). 
However, it is noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. Applicant has not disclosed that an arc of the circle having a radius of three tenths to twelve tenths of the diameter of the effusion cooling aperture solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure shown in Bunel. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clemen (US 2017/0307217) in view of Tan (US 2019/0078472).
Regarding Independent Claim 1, Clemen teaches (Figures 1-9) a combustion chamber (115; see Figure 1) comprising a wall (7) at least partially defining a combustion zone (see Figures 1-2 and Paragraph 0010), the wall (7) having an upstream end (the end at the left side of Figures 1-2) and a downstream end (the end at the right side of Figures 1-2), the wall (7) having a first surface (a surface of 7 facing 5) facing away from (see Figures 4-9) the combustion zone (within 7; see Figures 1-2) and a second surface (a surface of 7 facing gases 11) facing (see Figures 4-9) the combustion zone (within 7; see Figures 1-2), the wall (7) having at least one effusion cooling aperture (17) extending there-through from the first surface (the surface of 7 facing 5) to the second surface (the surface of 7 facing 11), the effusion cooling aperture (17) having an inlet (see Figures 4-9) in the first surface (the surface of 7 facing 5) and an outlet (see Figures 4-9) in the second surface (the surface of 7 facing 11). Clemen does not teach that the first surface includes a particle separator at least partially located upstream of the inlet of the effusion cooling aperture, the particle separator projecting away from the first surface and away from the combustion zone, the particle separator having a distal end remote from the inlet of the effusion cooling aperture and a proximal end adjacent to the inlet of the effusion cooling aperture, the particle separator having a maximum height above the first surface at a location spaced from the proximal end, the particle separator increasing in height in a direction from the distal end towards the proximal end to the maximum height.
Tan teaches (Figures 2-5) a wall (at 120 and 711) having a first surface (a surface of 120 at the right side of Figures 3 and 4) including a particle separator ( 113 or 713) at least partially located upstream of an inlet (with respect to the flow arrow 200 in Figure 3) of the cooling aperture (at 115), the particle separator (113 or 713) projecting away from (see Figures 3-4) the first surface (a surface of 120 at the right side of Figures 3 and 4) and away from an outlet of the cooling hole (at 115; see Figures 3-4), the particle separator (113 or 713) having a distal end (shown at 114 or 714) remote from (see Figures 3-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Clemen to have the first surface include a particle separator at least partially located upstream of the inlet of the effusion cooling aperture, the particle separator projecting away from the first surface and away from the combustion zone, the particle separator having a distal end remote from the inlet of the effusion cooling aperture and a proximal end adjacent to the inlet of the effusion cooling aperture, the particle separator having a maximum height above the first surface at a location spaced from the proximal end, the particle separator increasing in height in a direction from the distal end towards the proximal end to the maximum height, as taught by Tan, in order to remove at least part of particles from an air flow in a turbine engine so that cooling passages are not degraded, clogged, obstructed, or coated by the particles (Paragraphs 0001-0003 of Tan).
Regarding Claim 11, Clemen in view of Tan teaches the invention as claimed and as discussed above. Clemen further teaches (Figures 1-9) wherein the effusion cooling aperture (an aperture 17 located to the left side of mixing hole 8) is arranged perpendicularly to (see Figures 4-9) the first surface (the surface 7 facing 5).
It is noted that the cooling hole of Tan is also arranged perpendicularly to the first surface (see Figures 3-4 of Tan).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0205793) in view of Bunker et al. (US 2017/0191417).
Regarding Claim 13, Xu teaches the invention as claimed and as discussed above. Xu does not teach wherein the particle separator has a rectangular base, the particle separator is wedge shaped.
Bunker teaches (Figures 1-11) a particle separator (134) having a rectangular base (at 140; see Figures 8-9 and Paragraph 0051) and is wedge shaped (at 136; see Figures 8-9 and Paragraph 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include the rectangular base and wedge shape, as taught by Bunker, in order to have cooling fluid be orthogonal and non-orthogonal to different portions of the cooling feature so that it produces an angled impact of cooling air flow rather than a normal impact, which reduces or eliminates dust accumulation while maintaining component cooling effectiveness (see Paragraphs 0051 and 0055 of Bunker).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2013/0205793) in view of Brown et al. (US 6,513,331).
Regarding Claim 19, Xu teaches the invention as claimed and as discussed above. Xu further teaches (Figures 1-8) that the particle separators (107) are aligned with impingement holes (82) and so that the flow of cooling fluid (C) flows from impingement hole (82) onto structure (107) and then, subsequently to an inlet (114) of a cooling hole (104). Therefore, each of Xu’s effusion cooling apertures are located upstream of an inlet of a respective one of the effusion cooling apertures (see Paragraph 0054 and Figures 2C-3B). Xu does not teach wherein the wall has a first plurality of effusion cooling apertures, a second plurality of effusion cooling apertures, and the second plurality of effusion cooling apertures having a greater cross-sectional area than the first plurality of effusion cooling apertures.
Brown teaches (Figures 1-3) a wall (12 or 14) having a first plurality of effusion cooling apertures (apertures 44 in group 45) and a second plurality of effusion cooling apertures (apertures 44 in group 70), the second plurality of effusion cooling apertures (apertures 44 in group 70) having a greater cross-sectional area (selected cooling holes 44 may have larger diameters for increased local cooling; see Column 3, lines 51-64) than the first plurality of effusion cooling apertures (apertures 44 in group 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Xu to include the first plurality of cooling apertures and the second 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741